DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 12 is withdrawn from consideration since it is drawn to a nonelected species.  The elected species is species E, FIG. 35.  However, this embodiment does not include “wherein the anatomical performance of the patient’s knee joint includes a pressure of the patient’s knee joint” as called for in claim 12.  Rather, this feature is described as being a different embodiment altogether as described in paragraph 00138 of the specification. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “substantially flat” in line 7 and again in lines 10-11, which is a relative term which renders the claim indefinite.  The term “substantially flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how flat a surface must be so as to be considered “substantially flat” as opposed to being “not flat”.

Claim 3 recites “the anatomical performance data” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “joint force data” of claim 2, line 14, or “an anatomical performance of the patient’s knee joint” of claim 2, line 23.  If “the anatomical performance data” in claim 3, lines 1-2 is not the same as either “joint force data” of claim 2, line 14, or “an anatomical performance of the patient’s knee joint” of claim 2, line 23, there is insufficient antecedent basis for this limitation in the claim and it is not clear what relation this recitation has with the other recitation in the claim.  Clarification is required.
Relatedly it is not clear if “medial-lateral force data” of claim 3, line 2 is supposed to be the same as, related to, or different from “joint force data” of claim 2, line 14.  The relationship between these two recitations should be clarified.
Claims 6-7 are rejected by virtue of their dependence from claim 3.
Claim 4 recites “the anatomical performance data” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “joint force data” of claim 2, line 14, or “an anatomical performance of the patient’s knee joint” of claim 2, line 23.  If “the anatomical performance data” in claim 4, lines 1-2 is not the same as either “joint force data” of claim 2, line 14, or “an anatomical performance of the patient’s knee joint” of claim 2, line 23, there is insufficient antecedent basis for this limitation in the claim and it is not clear what relation this recitation has with the other recitation in the claim.  Clarification is required.
Relatedly it is not clear if “data indicative of the relative locations of the patient’s tibia and femur” of claim 4, lines 2-3 is supposed to be the same as, related to, or different from “joint force data” of claim 2, line 14.  It appears that the recitation of claim 4 is contrary to the recitation of claim 2, line 14 since the anatomical performance data including data indicative of 
Claim 5 is rejected by virtue of their dependence from claim 4.
Claim 5 compounds the issues with respect to claim 4 since claim 5 also recites “the anatomical performance data” in lines 1-2.  That is, like the rejection of claim 4, it is not clear if this recitation is the same as, related to, or different from “joint force data” of claim 2, line 14, or “an anatomical performance of the patient’s knee joint” of claim 2, line 23.  Relatedly, it is not clear if “flexion angle data” of claim 5, line 2 is supposed to be the same as, related to, or different from “joint force data” of claim 2, line 14 and/or “data indicative of the relative locations of the patient’s tibia and femur” of claim 4, lines 2-3.  It appears that the recitation of claim 5 is at least contrary to the recitation of claim 2, line 14 since flexion angle data (claim 5) is not the same as an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (claim 2).  It is difficult to reconcile these two recitation. The relationship between these two recitations should be clarified.
Claim 6 compounds the issues with respect to claim 3 since claim 6 also recites “the anatomical performance data” in lines 1-2.  That is, like the rejection of claim 3, it is not clear if this recitation is the same as, related to, or different from “joint force data” of claim 2, line 14, or “an anatomical performance of the patient’s knee joint” of claim 2, line 23.  Relatedly, it is not clear if “relative positions of the patient’s tibia and femur” of claim 6, line 2 is supposed to be the same as, related to, or different from “joint force data” of claim 2, line 14 and/or “medial-lateral force data” of claim 3, line 2.  It appears that the recitation of claim 6 is at least contrary 
Claim 7 is rejected by virtue of its dependence from claim 6.
Claim 7 compounds the issues with respect to claim 3 and 6 since claim 7 also recites “the anatomical performance data” in lines 1-2.  That is, like the rejections of claim 3 and 6, it is not clear if this recitation is the same as, related to, or different from “joint force data” of claim 2, line 14, or “an anatomical performance of the patient’s knee joint” of claim 2, line 23.  Relatedly, it is not clear if “flexion angle data” of claim 7, line 2 is supposed to be the same as, related to, or different from “joint force data” of claim 2, line 14 and/or “relative positions of the patient’s tibia and femur” of claim 6, line 2.  It appears that the recitation of claim 7 is at least contrary to the recitation of claim 2, line 14 since flexion angle data (claim 7) is not the same as an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (claim 2).  It is difficult to reconcile these two recitation. The relationship between these two recitations should be clarified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2-3 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,470,354 (Hershberger)(previously cited).
With respect to claim 2, Hershberger teaches a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIGS. 1-2 of Hershberger),
positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including (i) a tibial paddle having an upper housing with a substantially flat upper surface (the upper polyethylene layer; col.8, lines 35-47 of Hershberger) and a lower housing opposite to and spaced apart from the upper housing (the lower polyethylene layer; col.8, lines 35-47 of Hershberger) and a (ii) tibial trial bearing separate from the tibial paddle and having curved surfaces (the curves surfaces of the bearing elements 88, 90 of Hershberger) shaped to engage corresponding curved surfaces of a femoral component (the femoral component 54 of Hershberger) attached to the distal end of the patient’s femur and a substantially flat bottom surface (the substantially flat bottom surface of the bearing elements 88, 90 of Hershberger) that confronts the substantially flat upper surface of the tibial paddle such that the tibial paddle supports the tibial trial bearing, wherein the tibial paddle includes a sensor array (the sensors of Hershberger; col 8, lines 30-40 of Hershberger) located between the upper and lower housings (the upper and lower polyethylene layers; col.8, lines 35-47 of Hershberger) and configured to detect joint forces in the patent’s knee joint and transmit joint force data indicative of the 
moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 2, line 49-col. 3, line 5; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger),
monitoring a display of the display instrument, the display providing a visual indication of an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (the results are displayed; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger), and
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger).
With respect to claim 3, Hershberger teaches that the anatomical performance data includes medial-lateral force data (the force data are displayed; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger).
With respect to claim 8, Hershberger teaches that: the sensor array includes a first plurality of pressure sensors that are positioned below a first curved surface of the curved surfaces of the tibial bearing of the surgical instrument assembly, and the sensor array includes a second plurality of pressure sensors that are positioned below a second curved surface of the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,575,602 (Amirouche)(previously cited), in view of Hershberger.
Amirouche teaches a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising: resecting a proximal end of a patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche) and positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including curved surfaces shaped to engage corresponding curved surfaces of a femoral component (the femoral component 32 of Amirouche) attached to the distal end of the patient’s femur, and a plurality of imbedded sensors 35 attached to the underside of the spacer 34 (FIGS. 4-5 of Amirouche).  Amirouche discloses that the sensors 35 are contained within the elevated surface 72 and that the elevated surface 72 may be fitted between the spacer 34 and the tibial tray 58 (col. 4, lines 45-55 of Amirouche). Amirouche also discloses that the interaction between the spacer 34, tibial tray 58 may vary to other known design variations (col. 4, lines 45-55 of Amirouche).  Hershberger discloses a design in which a sensor mat holds sensors between upper and lower polyethylene layers (col.8, 
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche),
positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur (the femoral component 32 of Amirouche), the surgical instrument assembly including (i) a tibial paddle having an upper housing (the upper polyethylene layer; col.8, lines 35-47 of Hershberger) with a substantially flat upper surface and a lower housing (the lower polyethylene layer; col.8, lines 35-47 of Hershberger) opposite to and spaced apart from the upper housing and a (ii) tibial trial bearing (the spacer 34 of Amirouche) separate from the tibial paddle and having curved surfaces (the recesses 68, 66 of Amirouche) shaped to engage corresponding curved surfaces of a femoral component (the femoral component 32 of Amirouche) attached to the distal end of the patient’s femur and a substantially flat bottom surface that confronts the substantially flat upper surface of the tibial paddle such that the tibial paddle supports the tibial trial bearing (the spacer 34 of Amirouche as 
moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche),
monitoring a display of the display instrument, the display providing a visual indication of an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (the results are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche), and
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 3, the combination teaches or suggests that the anatomical performance data includes medial-lateral force data (the force data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).

With respect to claim 5, the combination teaches or suggests that the anatomical performance data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 6, the combination teaches or suggests that the anatomical performance data includes relative positions of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 7, the combination teaches or suggests that the anatomical performance data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 8, the combination teaches or suggests: the sensor array includes a first plurality of pressure sensors that are positioned below a first curved surface of the curved surfaces of the tibial bearing of the surgical instrument assembly, and the sensor array includes a second plurality of pressure sensors that are positioned below a second curved surface of the curved surfaces of the tibial bearing of the surgical instrument assembly (the 103 analysis; the plurality of imbedded sensors 35 of Amirouche).
With respect to claim 9, the combination teaches or suggests the visual indication comprises a graph of joint force of the patient’s knee joint versus flexion angle of the patient’s knee joint (the joint force versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).

With respect to claim 11, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes an average joint force value based on the medial joint force value and the lateral joint force value (col. 10, line 54 to col. 11, line 50 of Amirouche suggests the values are averaged which resulted in a model (which is the claimed average joint force value)).
With respect to claim 13, Amirouche teaches that the sensor array may be connected via a transceiver device 76 to the main processing unit 12 using wired or wireless connections (col. 5 of Amirouche). Hershberger teaches a connector end 154 that would provide the wired connection suggested by Amirouche.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the connector end 154 of Hershberger in the combination since (1) Amirouche teaches that the sensors are connected using wired connections and Hershberger teaches one such connection, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.  The sensor array with the upper and lower polyethylene layers are positioned between the spacer 34 and tibial tray 58 of Amirouche.  It would have been obvious to use the periphery of the sensor array to place the sensor array into its position relative to the spacer 34 and the tibial tray 58 since the periphery of the sensor array is the most accessible part of the sensor array during the placement between these two components.  Thus, the combination teaches or suggests that positioning the surgical instrument assembly comprises positioning the tibial paddle between the resected proximal end of the patient’s tibial and the .

Response to Arguments
The Applicant’s arguments filed 12/14/2020 have been fully considered.
Claim objections
In view of the claim amendments filed on 12/14/2020, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new claims rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 12/14/2020.
Prior art rejection based on Hershberger
The Applicant asserts that Hershberger does not teach or suggests all the features of claim 1.  In particular, the Applicant asserts:

    PNG
    media_image1.png
    257
    1031
    media_image1.png
    Greyscale

This argument is not persuasive.  Hershberger teaches a surgical instrument assembly including (i) a tibial paddle having an upper housing with a substantially flat upper surface (the upper polyethylene layer; col.8, lines 35-47 of Hershberger) and a lower housing opposite to and spaced apart from the upper housing (the lower polyethylene layer; col.8, lines 35-47 of 
Remaining prior art rejections
The Applicant’s arguments with respect to the remaining claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of claim rejections that were necessitated by the claim amendments filed on 12/14/2020.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Matthew Kremer/
Primary Examiner, Art Unit 3791